                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


DEANGELO ANTHONY,
              Plaintiff,                          No. 18-10064
v.                                                District Judge Laurie J. Michelson
                                                  Magistrate Judge R. Steven Whalen
K. SALISBURY, ET AL.,
              Defendants.
                                        /

                                         ORDER
       Plaintiff, a pro se prison inmate in the custody of the Michigan Department of

Corrections, has filed a civil rights complaint under 42 U.S.C. §1983. On February 14,
2019, Defendants filed a motion for summary judgment, arguing that Plaintiff failed to
exhaust his administrative remedies before filing his complaint, as required by the Prison

Litigation Reform Act, 42 U.S.C. § 1997e(a), and further arguing that Plaintiff has failed
to state a claim [Doc. #22]. Before the Court is Defendants’ motion to stay discovery

pending final disposition of their motion for summary judgment [Doc. #31].

       If Defendants’ dispositive motion is granted, the issue of discovery will be moot.

Conducting discovery before that motion is decided would pose an economic burden to
the parties, and not be in the interests of judicial economy. Therefore, Defendants’
motion [Doc. #31] is GRANTED, and discovery is STAYED pending final resolution of

Defendants’ motion for summary judgment. If that motion is denied, the Court will
vacate the stay of discovery and enter a scheduling order.




                                            -1-
       IT IS SO ORDERED.

                                           s/R. Steven Whalen
                                           R. STEVEN WHALEN
                                           UNITED STATES MAGISTRATE JUDGE
Dated: March 31, 2019




                             CERTIFICATE OF SERVICE
       I hereby certify on March 31, 2019 that I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on March 31, 2019.

                                                         s/Carolyn M. Ciesla
                                                         Case Manager for the
                                                         Honorable R. Steven Whalen




                                             -2-
